UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


KATHLEEN CALLISTE,                                     Case 1:21-cv-02483-DG-SJB
                          Plaintiff,

-against-                                              STIPULATION TO EXTEND
                                                       TIME FOR DEFENDANT TO
ALLSTATE INSURANCE COMPANY,                            ANSWER

                          Defendant.



       IT IS HEREBY STIPULATED and agreed by and between the attorneys for Plaintiff

Kathleen Calliste and the attorneys for Defendant Allstate Insurance Company (“Allstate”) that

the time within which Allstate may serve and file an Answer to Plaintiff’s Complaint is hereby

extended up to and including July 22, 2021.


Dated: June 30, 2021



       /s/ Amanda Peterson__                    /s/ Florelee Wan__
       Amanda Peterson, Esq.                    Florelee Wan, Esq.
       MORGAN & MORGAN, P.A.                    WONG FLEMING, P.C.
       90 Broad Street, Suite 1011              300 East 42nd Street, 14th Floor
       New York, New York 10004                 New York, New York 10017
       Telephone: (212) 564-4568                Tel. (212) 643-9668
       Facsimile: (212) 738-6780                Fax (212) 643-9640
       Email: apeterson@forthepeople.com        Email: fwan@wongfleming.com
       Attorney for Plaintiff                   Attorney for Defendant
SO ORDERED:


__________________________
United States District Judge

Dated:_____________________
